Citation Nr: 9920293	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a back disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic patellofemoral pain syndrome, status post 
hyperextension of the left knee.  

3.  Entitlement to a compensable disability rating for 
chronic patellofemoral pain syndrome, status post 
hyperextension of the right knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1989.  

Service connection was granted for the back and bilateral 
knee disorders by a January 1990 rating decision.  
Noncompensable (zero percent) ratings were assigned for all 
of these conditions, and were effective November 30, 1989.  A 
10 percent rating was subsequently granted for the back 
disorder by an April 1991 decision of the Board of Veterans' 
Appeals (Board).  In that same decision, the Board upheld the 
assigned noncompensable ratings for the bilateral knee 
disorder.  

This matter is before the Board on appeal from a May 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which 
increased the disability rating for the back disorder to 20 
percent and confirmed and continued the noncompensable rating 
in effect for the bilateral knee disorder.  A 10 percent 
rating was subsequently assigned for the left knee disorder 
by a May 1997 rating decision.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in November 1996, a transcript 
of which is of record.

This matter was previously before the Board in April 1997, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has complied with the directives of the April 1997 
remand.  Accordingly, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by constant 
pain with intermittent debilitating episodes that require 
bedrest.  Furthermore, the most recent VA examiner has opined 
that the veteran was unable to work because of her back pain.

2.  The veteran's left knee disorder is manifested by pain, 
instability, and moderate impairment of function.

3.  The veteran's right knee disorder is manifested by pain, 
instability, and slight impairment of function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
the veteran's back disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293, 5295 (1998).  

2.  The criteria for a disability rating of 20 percent for 
the veteran's chronic patellofemoral pain syndrome, status 
post hyperextension of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257.

3.  The criteria for a disability rating of 10 percent for 
the veteran's chronic patellofemoral pain syndrome, status 
post hyperextension of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that her 
service-connected back and bilateral knee disorders are more 
disabling than contemplated by the current evaluations.  
Therefore, her claims for increased evaluations are well-
grounded.  Consequently, VA has a statutory duty to assist 
the veteran in the development of these claims.  38 U.S.C.A. 
§ 5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Back Disorder

Background.  A review of the service medical records reflects 
that the veteran began to complain of low back pain in mid 
1988 after lifting a heavy object.  X-rays of lumbar spine in 
March 1989 were interpreted as showing sacralized 5th lumbar 
vertebra with slight posterior settling of L4 on L5.  A 
Physical Evaluation Board (PEB) determined that the veteran 
had chronic back pain. 

Service connection was granted for a low back disorder by a 
January 1990 rating decision.  A noncompensable rating was 
assigned at that time, effective November 30, 1989.  However, 
the Board subsequently increased the assigned rating to 10 
percent in an April 1991 decision.

In conjunction with the veteran's current claim for an 
increased disability rating, VA medical records were obtained 
that covered the period from February to July 1992.  These 
records show that the veteran was seen in early 1992 with 
recurring low back complaints.  Computerized tomography (CT) 
scan in February 1992 found posterior bulging of the 
intervertebral disks at L4-5 and L3-4 with contouring of the 
thecal sac, narrowing of the neural foramina at L4-5 and L3-4 
bilaterally, mild congenital narrowing of the anterior 
posterior diameter of the spinal canal at L3, and bony 
hypertrophic changes in the facet joints at several levels in 
the lumbar spine.  A March 1992 magnetic resonance imaging 
(MRI) scan was interpreted as showing degenerative disc 
disease at L4-5 and L5-S1 discs and moderate L5-S1 and mild 
L4-5 disc protrusion.  

The veteran underwent a VA examination in March 1993, at 
which time it was noted that she was six and one-half months 
pregnant.  The veteran reported that she experienced constant 
right leg pain which she described as stabbing in nature at 
times and a severe aching at other times.  Range of motion of 
the spine was as follows: lateral flexion to 25 degrees; 
bilaterally; and rotation to 35 degrees, bilaterally.  
Anterior flexion, "femorosacral" was to 75 degrees, 
thorocodorsal was to 20 degrees with fingertips to the knee 
level, and extension was to 15 degrees.  X-rays were not 
taken because of the veteran's pregnancy.  Diagnostic 
impression was of probable herniated lumbar disc, L4-5.  It 
was recommended that the veteran return in six months for 
reevaluation, at which time she would not be expected to be 
pregnant.

In a May 1993 rating decision, the RO increased the assigned 
disability rating to 20 percent.  The veteran appealed this 
decision to the Board.

A private MRI from February 1995 is on file which was 
interpreted as showing degenerative disc disease at L4-S1 
levels with minimal posterior bulging disc at L4-5 level and 
moderate posterior bulging disc at L5 S1 level.  An 
annotation at the bottom of the report is as follows:  
"disagree - there is midline HNP at L5-S1 - both S1 roots 
may be compromised."  

Also on file is a February 1995 statement from R. M. 
Satovick, M.D.  Dr. Satovick noted that he had examined the 
veteran earlier that month for complaints of neck and low 
back pain.  It was noted that she had a history of back pain 
dating to 1988 and that CT scan of the lumbar spine 
demonstrated bulging discs at L4-5, and MRI showed moderate 
L5-S1 and mild L4-5 disc protrusion.  It was also noted that 
the veteran was involved in a motor vehicle accident in 
October 1994, and that she had experienced constant neck and 
low back pain since that accident.  Her low back pain was 
described as constant, with pain radiating into both the 
lower extremities, primarily posteriorly.  Dr. Satovick's 
overall impression was that the veteran did have low back 
pain and some intermittent leg pain because of disc 
herniation at the L5-S1 level in the midline.  However, he 
believed that surgery could be avoided.  Dr. Satovick also 
noted that the veteran reported that she had recently begun 
physical therapy for her lumbar spine complaints, and that 
she went to therapy about once a week.  Dr. Satovick opined 
that this was appropriate treatment, but that the veteran 
should have therapy more frequently than once a week and that 
she should begin an exercise program for her back.

At her November 1996 personal hearing, the veteran testified 
that she experienced constant and unrelenting back pain.  She 
testified that had experienced severe exacerbations of her 
back symptoms approximately three times in the past year.  
Also, she stated that she underwent physical therapy and took 
medications for her back pain.  However, she testified that 
her symptoms had become worse since her last VA medical 
examination.  She stated that she had never undergone back 
surgery.

A new VA orthopedic examination was accorded to the veteran 
in February 1997. At this examination, the veteran gave a 
history of intermittent (every three to six months) back 
episodes since first injuring her back during service.  Each 
episode was debilitating and marked by periods of bed rest of 
usually two to three days.  Her back pain and symptoms were 
limiting to the point that she was unable to engage in 
physical labor on a regular basis or participate in athletic 
maneuvers.  On physical examination, she demonstrated no 
palpable spasm.  She appeared to have normal lumbar lordosis.  
Forward flexion was to 70 degrees and hyperextension was to 
30 degrees.  The examiner noted that with hyperextension, the 
veteran listed to the right side, perhaps suggesting a nerve 
root compression on the left side.  Lateral bending was to 35 
degrees bilaterally and rotational profile was to 45 degrees 
bilaterally.  The veteran was nontender to palpation on the 
spinal elements posteriorly.  Examination of muscle strength 
demonstrated 5/5 strength of extensor hallucis longus, flexor 
hallucis longus, gastrocnemius, soleus, quadriceps, and hip 
flexors.  Deep tendon reflexes were 1+ at the knees 
bilaterally and 2+ at the ankles bilaterally.  These were 
symmetric.  There was a subjective decrease sensation on the 
left great toe, as compared to the right side.  Straight leg 
raising was negative bilaterally to 65 degrees.  

Based on the foregoing, the examiner's diagnostic impression 
was history of repeated lumbar back strain, occurring now 
approximately every three to six months.  It was noted that 
these appeared to be quite debilitating.  There was decreased 
sensation in the left great toe.  MRI showed herniated 
nucleus pulposus.  The examiner noted that the veteran's 
anatomic description of her radicular pain was consistent 
with an S1 radiculopathy.  Surgery had been offered but 
declined.  

When the case came before the Board in April 1997 it was 
noted that medical records were on file, including the 
February 1997 VA examination report, that had not been 
referred to the RO for review and disposition as required by 
38 C.F.R. § 19.37(a).  Further, a Supplemental Statement of 
the Case had not been issued to the veteran and her 
representative as required by 38 C.F.R. § 19.31.  
Accordingly, the Board remanded the case for the RO to review 
the evidence added to the record since the May 1993 rating 
decision.  If the benefits requested remained denied, the RO 
was to issue a Supplemental Statement of the Case.

Following the Board's remand, the veteran underwent a VA 
examination of the spine in November 1998.  At this 
examination, the veteran reported that she experienced 
constant low back pain radiating to her right hip and knee, 
with the back pain worse than the leg pain.  It was also 
noted that she had significant numbness of bilateral lower 
extremities from her knees to her toes.  She reported that 
the numbness was worse with prolonged sitting and would go 
away in approximately ten minutes after standing.  On 
physical examination, the veteran exhibited full range of 
motion of her back.  She had no evidence of clonus, and no 
evidence of straight leg raise sign.  Motor examination was 
5/5 and symmetric.  Sensory examination was intact and 
symmetric.  There was no evidence of Waddel's, hyperreflexia, 
or Babinski.  Additionally, the veteran exhibited a normal 
gait pattern.  There was no paraspinous muscular atrophy.

X-rays showed degenerative changes at the 4th and 5th 
interspaces in the form of narrowing of those interspaces, 
much more marked at the L5-S1 level.  No evidence of 
subluxation was identified on comparing the lateral views and 
flexion and extension.  It was noted that the degenerative 
changes at the 4th and 5th interspaces appeared to have 
increased minimally when compared with the previous study.  
Incidental finding was evidence of previous surgery in the 
form of metallic clips overlying the right upper quadrant.  
No evidence of recent fracture or subluxation was 
demonstrated.  There were also early degenerative changes at 
the S1 joints.

Based on the foregoing, the examiner diagnosed mechanical low 
back pain with history of herniated nucleus pulposus.  The 
examiner further stated that the veteran still appeared to 
have significant low back pain with numbness in both lower 
extremities, but she had no motor deficits from her herniated 
disc.  Also, the examiner opined that the veteran should be 
treated conservatively.  The examiner stated that the veteran 
was unable to work because of her back and should continue a 
back Rehab Program.  

Various private medical records are also on file which cover 
the period from January 1995 to May 1997.  These records 
contain no pertinent findings regarding the veteran's back.

In a January 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 20 percent rating for 
the veteran's back disorder.  The RO noted that although the 
November 1998 VA examiner had opined that the veteran was 
unable to work because of her back, there did not appear to 
be any neurological abnormalities and range of motion was 
full with a normal gait.  Therefore, no increase in the 
assigned disability rating was warranted.


Legal Criteria.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain. With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.


Analysis.  In the instant case, VA has accorded the veteran 
an examination in relation to this claim, provided her with 
the opportunity to present testimony with respect to this 
claim, and obtained medical records pertaining to the 
treatment she has received for her back problems.  There does 
not appear to be any pertinent medical evidence that is not 
of record or requested by the RO.  Thus, the Board finds that 
VA has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that these regulations are applicable since the 
veteran's disability is manifest by complaints of pain with 
resulting functional impairment of her back.  For the reasons 
stated below, the Board concludes that the veteran is 
entitled to an increased rating of 40 percent for her back 
disorder.

The evidence on file shows that veteran's low back disorder 
is manifested by constant pain with intermittent debilitating 
episodes that require bedrest.  The Board acknowledges that 
the November 1998 VA examiner found that the veteran 
exhibited full range of motion with her back.  However, the 
examiner made no findings as to whether or not the veteran 
experienced pain while performing range of motion testing.  
Consequently, the Board is of the opinion that this range of 
motion results may not accurately reflect the severity of the 
veteran's back disorder.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  This is especially true given the 
examiner's overall opinion that the veteran was unable to 
work because of her back pain.

Taking into consideration the reasonable doubt doctrine 
(38 C.F.R. §§ 3.102, 4.3) the Board is of the opinion that 
the veteran's back disorder more nearly approximates the 
criteria of severe intervertebral disc syndrome.  See 
38 C.F.R. § 4.7.  Accordingly, the veteran is entitled to a 
40 percent rating under Diagnostic Code 5293.  The evidence 
does not show she is entitled to a higher rating of 60 
percent as there is no evidence of absent ankle jerk or 
demonstrable muscle spasm or significant neurological 
findings.  The Board also notes that neither Diagnostic Code 
5292 or 5295 provide for disability rating in excess of 40 
percent.

For the reasons stated above, the Board concludes that the 
veteran is entitled to a disability rating of 40 percent for 
her back disorder.


II.  Bilateral Knee Disorder

Background.  The veteran's service medical records show 
treatment for bilateral knee complaints on various occasions.  
Mild crepitus, interior patellar pain with pressure and 
medial collateral ligament tenderness of the left knee and 
bilateral mid patellar facet pain were noted.  Both knees had 
been hyperextended with giving out during walking or 
marching.  The knees were shown equally hypermobile, 
bilaterally.  The PEB found chronic patellofemoral pain, 
bilaterally.

Service connection was granted for the bilateral knee 
disorders by a January 1990 rating decision.  Noncompensable 
(zero percent) ratings were assigned both knees, effective 
November 30, 1989.

At her November 1996 personal hearing, the veteran testified 
that both of her knees would sometimes "buckle."  She felt 
that her left knee was probably more symptomatic than her 
right.  Further, she testified that her knee pain was 
essentially constant.  

At the February 1997 VA orthopedic examination, the veteran 
reported a component of leg pain which appeared radicular in 
nature.  She gave a history of experiencing bilateral 
anterior knee pain since 1988, and that her complaints had 
been progressive.  She noted that an orthopedic surgeon had 
recommended a surgical procedure on the left knee for 
patellofemoral syndrome.  She denied "frank" giving way 
episodes of the left knee, although she did have "catching" 
episodes on a regular basis.  Examination of the knees showed 
mild patellar apprehension in the left knee.  There was 
rather marked patellofemoral crepitus on the left, 
particularly when the knee was ranged to approximately 120 
degrees of flexion.  There was no effusion present and no 
ligamentous laxity.  McMurray's test was negative.  The 
patella demonstrated two quadrants of lateral mobility, and 
two quadrants of medial mobility on the left side.  There was 
tenderness to palpation in the peripatellar region, 
particularly laterally on the left.  The right knee 
demonstrated mild patellofemoral crepitus.  There was 
negative apprehension.  Based on the foregoing, the 
examiner's diagnostic impression was that the veteran 
"obviously" demonstrated bilateral patellofemoral symptoms.  
The left knee was described as "quite symptomatic," and the 
examiner noted the appellant did have distinctive 
patellofemoral crepitus and catching consistent with 
articular cartilage flaps on the back side of the patella.  
These symptoms were described as moderately debilitating for 
the appellant at the present time.  

Following the Board's April 1997 remand, a 10 percent rating 
was assigned for the left knee disorder by a May 1997 rating 
decision.  This rating was effective July 9, 1993.

A VA examination of the joints was accorded to the veteran in 
December 1998.  At this examination the veteran reported that 
her left knee was more symptomatic than her right knee, and 
has been so ever since her in-service back injury.  She 
reported that the was anterior around the knee cap, and that 
it was approximately "6/10" daily.  She also stated that 
she sometimes reached "6/10" approximately twice a week.  
Further, she reported that she took Tylenol approximately 
four times a day for her knees, and that she sometimes took 
an unspecified muscle relaxant.  She reportedly had physical 
therapy through the VA five months earlier, and was given a 
brace at that time.  However, she could not wear the brace 
because she stated that it was painful.  The veteran 
described the brace as a patellar tracking brace of neoprene 
and that it hugged the patella.  She reported that the brace 
did not significantly help her symptoms.  On examination, the 
veteran showed no varus or valgus deformity.  She exhibited a 
normal gait with some modest "J" tracking on the left.  A 
normal "Q" angle was noted.  There was no quadriceps 
atrophy, and no patellofemoral crepitus.  Moreover, there was 
no medial, lateral, or anterior/posterior laxity.  There was 
no joint-line tenderness.  McMurray's and apprehension test 
were negative.  Quadriceps active test and patellar 
compression test were also negative.  There was normal 
quadriceps strength, as well as normal sensation in the foot.  
Hamstring strength was also found to be normal. 

X-rays of the left knee taken in November 1998 showed that 
the osseous architecture and soft tissues were unremarkable, 
and no bony pathology was identified.  The visualized joints 
appeared normal.  Overall impression was that the left knee 
was within normal limits.  X-rays of both knees taken in 
December 1998 had the same results.  Both knees were found to 
be within normal limits.

Based on the foregoing, the examiner diagnosed patellofemoral 
syndrome, moderate.  The examiner also stated that the 
veteran had significant discomfort due to anterior knee 
syndrome and/or patellofemoral syndrome.  This limited the 
veteran's activity significantly, in that she was unable to 
do prolonged walking or running.  It was recommended that she 
seek follow-up with Orthopedic Surgery for brace modification 
and to continue physical therapy.

The private medical records on file from January 1995 to May 
1997 show no treatment for knee problems.


Legal Criteria.  The RO has assigned disability ratings for 
the veteran's bilateral  knee disorders in accordance with 
the criteria set forth under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under this Code, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment and a 30 percent evaluation 
requires severe impairment.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned. Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1998).

The Board notes that any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The General Counsel 
for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that 
when a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  General Counsel 
subsequently held in VAOGCPREC 9-98 that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Consequently, the Board will consider whether 
Diagnostic Code 5003 can also be applied in evaluating the 
severity of the veteran's service-connected bilateral knee 
disorders.


Analysis.  In the instant case, VA has accorded the veteran 
an examination in relation to this claim, provided her with 
the opportunity to present testimony with respect to this 
claim, and obtained medical records pertaining to the 
treatment she has received for her knee problems.  There does 
not appear to be any pertinent medical evidence that is not 
of record or requested by the RO.  Thus, the Board finds that 
VA has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that these regulations are applicable since the 
veteran's disability is manifest by complaints of pain with 
resulting functional impairment of both knees.  For the 
reasons stated below, the Board concludes the veteran is 
entitled to increased disability ratings of 20 percent for 
her left knee disorder, and a 10 percent rating for her right 
knee disorder.

It is the Board's conclusion that current left knee 
symptomatology is best described as moderate and that right 
knee symptomatology is best described as slight.  The veteran 
reports essentially constant bilateral knee pain.  The 
February 1997 VA examination showed distinctive 
patellofemoral crepitus in the left knee and mild 
patellofemoral crepitus in the right knee with bilateral 
tenderness in the peripatellar region.  No effusion in either 
knee was seen.  The November 1997 examiner described left 
knee manifestations as moderate in degree.  Although no 
patellofemoral crepitus was found at the November 1998 VA 
examination, that examiner diagnosed moderate patellofemoral 
syndrome.  Moreover, that examiner opined that the veteran 
had significant discomfort and significant limitation of 
activity as a result of her knee disability.  The evidence on 
file, including the veteran's own statements, show that her 
left knee is more severe than her right knee.  

Taking into consideration the reasonable doubt doctrine 
(38 C.F.R. §§ 3.102, 4.3) is the Board is of the opinion that 
the veteran's current left knee disorder more nearly 
approximates the criteria necessary for a 20 percent rating 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.7.  With 
respect to the right knee, the Board is of the opinion that 
the current symptomatology is mild in nature, and warrants a 
separate 10 percent rating.  The left knee does not warrant a 
rating in excess of 20 percent in that severe knee impairment 
(e.g., recurrent subluxation or lateral instability) is not 
demonstrated.  The right knee does not warrant a rating in 
excess of 10 percent in that moderate knee impairment is not 
demonstrated.  

The medical evidence does not show that either the veteran's 
right or left knee is manifest by arthritis.  The most recent 
X-rays of both knees found them to be within normal limits.  
Accordingly, the veteran is not entitled to a separate 
disability rating under Diagnostic Code 5003.  The Board also 
notes that the range of motion findings of record do not show 
that the veteran would be entitled to a higher disability 
rating than 10 percent for the right knee, and 20 percent for 
the left knee, under either Diagnostic Code 5260 or 5261.  


ORDER

Entitlement to a disability rating of 40 percent for a back 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to a disability rating of 20 percent for chronic 
patellofemoral pain syndrome, status post hyperextension of 
the left knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to a disability rating of 10 percent for chronic 
patellofemoral pain syndrome, status post hyperextension of 
the right knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

